DETAILED ACTION
Claims 1-12 are pending as submitted on 08/11/20.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use a function + placeholder (i.e. “____ device”) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because one of ordinary skill in the art reading the specification would understand the terms to have a sufficiently definite meaning as the names for the structures that perform the functions, even when the terms cover a broad class of structures or identify the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") such that 35 U.S.C. 112(f) will not apply.  See: Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73, 66 USPQ2d 1444, 1451-52 (Fed. Cir. 2003); CCS Fitness, 288 F.3d at 1369, 62 USPQ2d at 1664; Watts v. XL Sys. Inc., 232 F.3d 877, 880-81, 56 USPQ2d 1836, 1839 (Fed. Cir. 2000); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1888; Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 9 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, US 6,811,662.
With regard to claims 1 & 12, Liu teaches a known device comprising a cavity (100) having a heating device applying radiation [Col. 5, 8-11], and gas inlet/exhaust (120/118) such that gas can be fed, heated, and exhausted, and a temperature sensor (114a) and cooling device on the sides of the cavity (116a) such that the temperature can be regulated by controllers (114b/116b) as needed (throughout, e.g. abstract, [FIG. 1]).  A necessary control for the heating device would also be similarly understood herein.
With regard to claims 4-6, Liu teaches an intake pipe that enters the cavity through a port on the lateral side of the cavity, and an exhaust pipe meets the cavity at an exhaust port on a bottom side of the cavity, wherein each is on opposing left/right sides of the cavity [FIG. 1].
With regard to claim 9, a cooling plate cavity wall with cooling pipes is taught herein [Col. 4, 32-35].

Claims 1-6 & 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shamouilian et al., US 2001/0042594.
With regard to claims 1 & 12, Shamouilian teaches a known device comprising a cavity (25) having a heating device (168) applying radiation, and gas inlet/exhaust (65a/85) such that gas can be fed, heated, and exhausted, and a temperature sensor (160) and cooling device on the sides of the cavity (155) such that the temperature can be regulated by controllers (165) as needed (throughout, e.g. abstract, [0028-0030 & FIGS. 1-4]).  A necessary control for the gas flow would also be similarly understood herein.
With regard to claims 2-3, Shamouilian also teaches a ‘bracket’ comprising a plurality of radiant heat lamps (i.e. infrared) disposed on the top of the chamber [FIGS. 2-3].
With regard to claims 4-6, Shamouilian also teaches an intake pipe that enters the cavity through a port on at least one side of the cavity, and an exhaust pipe meets the cavity at an opposing side [FIGS. 1-3].
With regard to claim 9, Shamouilian also teaches a cooling plate on a cavity wall with cooling pipes [0030].
With regard to claims 10-11, Shamouilian also teaches conventional computer displays for the temperature data to provide useful feedback to an operator [0037].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, CN 107958851 (machine translation attached) in view of Gralenski, US 2005/0166844.
With regard to claims 1, 7-9 & 12, Chen teaches a known device comprising a cavity (10) having a heating device (12) and gas intake/exhaust (13/14) such that gas can be fed, heated, and exhausted based on sensor feedback to a controller which operates a gas flow regulating unit (17) as needed (throughout, e.g. abstract, [FIGS. 4-5]). It would also have been prima facie obvious for one of ordinary skill to duplicate additional regulating units throughout the device as desired, as duplication of this nature is generally held to be obvious (MPEP 2144.04(VI)B).
While this reference does not expressly disclose a cooling device on the side of the cavity, this would have been prima facie obvious to incorporate in order to provide additional control over the temperature of the heated cavity.  Further, such designs are well-known, as shown for example by Gralenski, which teaches a heating chamber which can also incorporate common heat sink cooling devices such as coolant fins (air moving through channels between radiative, high-surface area fin bodies) or plates supporting coolant fluid pipes (throughout, e.g. abstract, [0036-0037]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Gralenski with those of Chen, in order to predictable dissipate any excess heat from a cavity using only well-known means.
With regard to claims 2-3, Chen also teaches a round bracket comprising a plurality of radiant heaters (i.e. lamps radiating infrared energy, which is understood or otherwise prima facie obvious) disposed on the top of the chamber [FIGS. 4-5].
With regard to claims 4-6, Chen also teaches an intake pipe that enters the cavity through a port on the lateral side of the cavity, and an exhaust pipe meets the cavity at an exhaust port on a bottom side of the cavity, wherein each is on opposing left/right sides of the cavity [FIG. 4] (and wherein it would also have been obvious for one of ordinary skill to try arranging the gas inlets/outlets at any location in the chamber as part of a limited set of options).
With regard to claims 10-11, Chen also teaches a pressure detection unit (16) which necessarily displays its detected data somewhere, and it would have been prima facie obvious to similarly provide conventional detection units & readout displays for temperature, humidity, etc as desired in order to provide useful feedback to an operator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745